Title: To Benjamin Franklin from John Adams and Francis Dana, [on or after 11 February 1780]
From: Adams, John,Dana, Francis M.
To: Franklin, Benjamin


Friday Morning [on or after February 11, 1780]
Mr. Adams & Mr. Dana present their most respectful Complaments to his Excellency Dr. Franklin and wou’d acquaint him that as Mr. Adams had invited Company to dine with him on Sunday next, previous to his Excellency’s invitation, to dine with him on that Day, they cannot do themselves the honor of waiting upon him.
 Addressed: His Excellency Dr: Franklin / Passy